Birdzell, J.
This is an appeal from a judgment entered in the district court of Billings county in an action to enjoin the collection of certain real estate taxes, levied in the year 1911, against the real estate of the plaintiff, and to remove the cloud incident to the purported lien resulting from alleged invalid tax proceedings. The action was started more than five years ago, and involves questions of importance in connection with the administration of the revenue affairs of the county. Though the facts are simple and are stipulated, the case has *497dragged along until it has finally reached this tribunal for ultimate determination.
The complaint attacks the assessment in the taxing district of Lone Tree township, in which the plaintiff’s land is situated, on the ground that the assessor failed to make an assessment as required by law. It is alleged that the assessor did not, at any time in the year 1911, place a valuation upon any piece or parcel of real estate located within the taxing district; that the assessor did not’ view any piece or parcel of land for the purpose of placing an assessed value thereon; that the values set opposite each description of real estate in the township in question in the assessment lists were placed there by the county auditor before the lists were delivered to the assessor, and that the township board of review did not, in any manner, equalize the purported assessment ; that the purported assessment is excessive as compared with the assessment of other real property, in that the real property in Lone Tree township is assessed from 60 per cent to 75 per cent higher than other real property similarly situated in neighboring townships of the county. The remaining allegations of the complaint merely set forth the lien resulting from the purported taxes, and the complaint, after setting forth a tender of 40 per cent of the taxes, concludes with a prayer for relief, asking that the cloud on the title, occasioned by the purported assessment of taxes, be removed, and defendants be enjoined and restrained from collecting such taxes, and that the court place upon each parcel of land in the taxing district a just and equitable tax.
The stipulated facts support the foregoing allegations of the complaint. Among other things it is stipulated that the township in question is 12 miles in length; that the west border abuts on the state of Montana; that the townships immediately touching Lone Tree township on the north, east, and south are made up of lands similar in quality and cultivation to those in Lone Tree township; and that tbe average assessed valuation in 1911 was only about one half of the assessed value of Lone Tree township in the year 1911. In Bullion township, which borders Lone Tree township on the east, the taxes on land averaged $9.50 per section, while in Lone Tree township the taxes were $28.49 per section. It is also stipulated that the assessed *498valuation of Lone Tree township and the adjoining townships used for purposes of comparison are as follows:
Lone Tree township.................................. $6.33 per quarter section.
Bullion township ........................,.......... 3.20 “ “ “
Bull Run township ................................ 2.08 “ “ “
Beach township (which includes the city of Beach) .... 6.33 “ “ “
The court found the facts in accordance with the stipulations, but in the conclusions of law determined that there was not sufficient evidence of value before the- court to enable it to place any different valuations upon the land. According to this conclusion, the 'court denied the relief sought, and entered judgment, decreeing that the assessment of the township in the year 1911 (the year in question) was inequitable, but that, since the court was without sufficient facts to change this assessment, the plaintiff should be required to pay taxes according to the assessment placed against his land in the manner hereinbefore set forth.
There is no question arising upon the record requiring extended discussion. The trial court was clearly right in determining that there was not sufficient evidence of value before the court to enable it to-place any different valuation on the land from that placed there by the county auditor before turning the books over to the assessor. It does affirmatively appear that both the township board of review and the county board of equalization met as required by law. To ask,, under § 2201, Comp. Laws 1913, that the trial court or this court place different values on the land than’those which were passed by the township board of review, and the county board of equalization is to ask the court to indulge in a presumption that the officers in question wholly disregarded their duties under their oaths of office. The only proof that the land in the township in question has been unequally assessed, compared with the • remaining townships in the. county, is the stipulation with reference to the values in the immediately adjoining townships. From such inequality as there may be in the assessments between Lone Tree township and the three bordering-townships, we cannot presume that the same or any inequality exists as between Lone Tree township and the remainder of the county. The *499stipulated facts do not go far enough to enable tbe court to so change the assessment as to approximate justice with any degree of assurance. Tor these reasons the relief prayed for must be withheld.
The judgment of the trial court is affirmed.